Citation Nr: 1726842	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-24 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel


INTRODUCTION

The Veteran was in active service from April 1993 to April 1997.  The Veteran was in the Navy.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veteran Affairs (VA) New Orleans Regional Office (RO) in Louisiana.  

This matter was previously before the Board in November 2014.  The Board granted a rating of 50 percent for the Veteran's bilateral pes planus and concluded an informal claim for total disability for individual unemployability (TDIU) was raised by the record.  The TDIU claim was remanded for further development.  The Veteran filed a formal TDIU claim on VA Form 21-8940 in January 2015.  In compliance with the Board remand, the RO sent letters in January 2015 and January 2016 requesting proof of annual salary and VA Form 21-4192, a request for employment information.  The Veteran had an interview for a Social and Industrial Survey in February 2016.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).    

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at a hearing in July 2014.  At that time the Veteran was seeking a rating in excess of 30 percent for his service connected bilateral pes planus.  The Veteran had a prior Board hearing in July 2006.  A transcript of each hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is unable to obtain substantially gainful employment due to his bilateral pes planus with plantar fasciitis.  The Veteran is employed but over time the Veteran went from working full-time to two days per week, for four or five hours.  The Veteran has been employed as a barber since he entered the service and continued in this occupation after service.  The Veteran began making statements that his bilateral pes planus with plantar fasciitis condition impacted his employment in approximately 2004.  A September 2004 podiatrist note described the Veteran's plantar fasciitis as atypical.  The Veteran states he experiences pain in his feet that prevents him from standing after about four hours.  He has tried sitting down but it is difficult to perform his job duties in this position.  

A TDIU award of benefits may be granted where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Veteran has a 30 percent rating for bilateral pes planus from January 13, 2003 to November 6, 2008.  The Veteran is rated at 50 percent for bilateral pes planus from November 6, 2008.  As such, the combined rating percentage criteria for TDIU consideration under 38 C.F.R. § 4.16(a) are not met.

Although the Veteran does not meet the rating requirements for consideration of a TDIU on a schedular basis, a TDIU may be granted alternatively on an extra-schedular basis under § 4.16(b) if it is established that the Veteran is indeed unemployable on account of his service-connected disability.  Furthermore, the Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, and must refer the matter to the Director of Compensation Service for the initial adjudication.  See 38 C.F.R. § 4.16(b) (2014); Barringer v. Peake, 22 Vet. App. 242 (2008); see Wages v. McDonald, 27 Vet. App. 233 (2015)..  If, and only if, the Director of the Compensation Service or designee determines that an extra-schedular TDIU is not warranted does the Board then have jurisdiction to decide the extra-schedular claim on its merits. 

The Veteran submitted a statement from the manager at his place of employment in May 2006.  The manager, A.F., wrote that the Veteran only worked half days and A.F. was aware of the Veteran's financial problems.  This statement is consistent with the Veteran's testimony at his July 2006 hearing.  The Veteran testified that he only worked four to five hours for about three days per week.  The Veteran stated that he needs to able to work from open until closing time.  In July 2014, the Veteran testified that he began working only two days a week beginning in 2012.  He explained he had to pay a rental fee for his space at the barber shop so that adds to his inability to sustain himself and his family financially.  

The medical record shows the Veteran tried multiple treatment methods for his bilateral pes planus with only intermittent improvement.  In September 2004, the Veteran's treating podiatrist assessed the Veteran as having atypical bilateral plantar fasciitis.  In July 2006, the Veteran's podiatrist devised a plan to treat the Veteran with ultrasound sessions and hydrocollator heat packs.  He also underwent cortisone injections in July 2008 and Replexa treatments.  The Veteran wore Apex Anti-shox heel pads, custom ambulatory shoes, and custom inserts.  The Veteran has been using a cane since 2006 and underwent physical therapy to ensure proper use.  At his July 2014 hearing, the Veteran mentioned that he bought his own standing mat to accommodate his condition.  This did not extend the amount of time the Veteran was able to stand.  The Veteran was also prescribed Vicodin, Ibuprofen, and most recently Hydrocodone.  The Veteran testified that the effectiveness of the pain medication lessens over time and his doctors change his prescriptions often.  The Veteran stressed at his July 2014 hearing that despite the use of a variety of treatments he still experiences pain that interferes with his ability to work.

The record also contains various statements from the Veteran's treating doctors and even a VA vocational rehabilitation specialist that discuss the interference his foot condition had upon his employment as a barber.  These statements all provided support of additional training or education so the Veteran could pursue a different occupation.

The Veteran saw a vocational rehabilitation counselor in 2005.  A psychology vocational counseling note, from September 2005, indicates the vocational rehabilitation specialist wrote a letter on the Veteran's behalf so that he could receive Ch.31 benefits for more education or training.  The Veteran received Ch. 31 benefits but it is unclear what type of training he used it for.  The vocational rehabilitation records have not yet been associated with the claims file.

In June 2007, the Veteran's primary care provider, K.P., CRNP, provided a statement on the Veteran's behalf.  In this statement, she opined that the Veteran's foot condition is not likely to improve and she supported the Veteran's request for training in a new occupation.  She described the Veteran's problem as constant foot pain that interferes with his employability.  

In August 2012, the Veteran underwent a VA examination for pes planus.  This examiner determined that the Veteran's condition had a functional impact on the Veteran's ability to work.  The examiner stated the Veteran's condition prevented him from prolonged periods of standing or walking.  

As directed by the November 2014 Board remand, the Veteran underwent a Social and Industrial Survey in February 2016.  At this interview, the Veteran reported a monthly income of $325 from his employment as a barber and $1200 monthly from his VA pension.  The compensation and benefits examiner noted that the Veteran missed six weeks out of the year due to foot pain.  The examiner concluded that the Veteran's foot condition hindered his ability to work full-time.  

In July 2016, the Veteran was examined for the purposes of completing a Disability Benefits Questionnaire (DBQ).  In the Functional Impact section of the DBQ, the examiner answered "yes" to the question on whether the Veteran's condition had an impact on an occupational task.  The examiner noted that the Veteran, "can't cut hair as much now."

At his hearing, the Veteran testified that he has only worked two days per week for two years.  The Veteran further explained that he only works four or five hours each day.  The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In addition to this, the record contains only minor references to possible training or pursuit of another occupation.  A September 2004 treatment note from the Veteran's podiatrist states that the Veteran was in training for large appliance repairs.  But, that is the only reference in the record.  The record also indicates that the Veteran received Ch.31 benefits but it is unclear what type of education or training these benefits were used for.  

The Board finds referral for an initial decision on whether the Veteran is entitled to an extra-schedular TDIU is warranted.  The Veteran's inability to stand for long periods of time due to his service-connected foot condition is long documented in the record.  The ability to stand for long periods of time is directly related to being a barber.  The medical evidence and statements from vocational examiners support the Veteran's contention.  Therefore, the issue of entitlement to a TDIU is being referred to the Director of the Compensation Service for the initial adjudication.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran's VA Vocational Rehabilitation file be associated the record.

2.  After any records requested have been associated with the file, refer the issue of entitlement to TDIU to the Director of Compensation Service for consideration of assignment of an extra-schedular rating for TDIU, pursuant to 38 C.F.R. § 4.16(b).  Prior to submission of the claim to the Director of Compensation Service, prepare a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of entitlement to TDIU.  Submit that statement, along with the Veteran's claims file to the Director of VA's Compensation Service.

2.  Re-adjudicate the appeal, and if the appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response. Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


